 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ALEXANDER FAVOR,                           Case No. 1:19-cv-01325-LJO-BAM (PC)
12                        Plaintiff,                     ORDER DISMISSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
13            v.                                         FEE AND FAILURE TO OBEY COURT
                                                         ORDERS
14    CORCORAN STATE PRISON, et al.,
                                                         (ECF Nos. 10, 12)
15                        Defendants.
16

17          Plaintiff Brandon Alexander Favor (“Plaintiff”) is a state prisoner proceeding pro se in

18   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on September

19   23, 2019.

20          On September 25, 2019, the assigned Magistrate Judge issued findings and

21   recommendations recommending that Plaintiff’s application to proceed in forma pauperis be

22   denied pursuant to 28 U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee

23   in full to proceed with this action. (ECF No. 7.) Plaintiff filed objections on October 7, 2019.

24   (ECF No. 8.) On October 10, 2019, the undersigned adopted the findings and recommendations

25   in full and ordered Plaintiff to pay the $400.00 filing fee within twenty-one days. (ECF No. 10).

26   In that order, Plaintiff was also warned that if he failed to pay the filing fee within the specified

27   time, the action would be dismissed without further notice. (Id. at 2.)

28   ///
                                                         1
 1          On October 21, 2019, Plaintiff filed a motion attempting to pay the filing fee by credit

 2   card. (ECF No. 11.) The motion was denied, and Plaintiff was informed that the Court cannot

 3   accept credit card payments from pro se parties unless the individual making the payment is

 4   physically present at the Clerk’s Office. However, in light of Plaintiff’s good faith attempt to pay

 5   the filing fee for this action, the Court extended the deadline twenty-one days to permit Plaintiff

 6   to pay the filing fee by an alternative method. (ECF No. 12.)

 7          The extended deadline to pay the filing fee has expired, and Plaintiff has failed to comply

 8   or otherwise communicate with the Court.

 9          Because Plaintiff has failed to obey the Court’s order and pay the appropriate filing fee,

10   this case cannot proceed. This matter will be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258,

11   1260–61 (9th Cir. 1992).

12                                                 ORDER

13          Based on the foregoing, this action is HEREBY DISMISSED, without prejudice, for

14   Plaintiff’s failure to comply with the Court’s orders of October 10, 2019 and October 24, 2019,

15   (ECF Nos. 10, 12), and his failure to pay the filing fee. The Clerk of the Court is directed to

16   terminate all pending motions and deadlines and close this action.

17
     IT IS SO ORDERED.
18

19      Dated:     December 2, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
